Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 18-35 are pending. Claim 35 has been added. Claims 18-22, 24-30 and 32-35 are being examined in this application. In the response to the restriction requirement, Applicants elected solid composition and inflammatory bowel disease. Claims 23 and 31 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modifed.
Claims 18-22, 25-30 and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehaki (Journal of Chemical and Pharmaceutical Research, 2015, 7(11):131-135).

It is noted that the enzymatic hydrolysis of Baehaki is the same enzymatic hydrolysis claimed, thus using the method of Baehaki would have necessarily resulted in the composition claimed.
With respect to claims 29-30 and 32-33, the MPEP 2111.02 states that “[I]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)””
In the instant case, the limitations “for use thereof as medicament”, “for use thereof in the treatment of a digestive disease”, “for use thereof in the treatment of a digestive inflammation” and “for use thereof in the maintenance of the intestinal microbiota” are intended uses of the product and are not given any patentable weight. 
With respect to claim 34, Baehaki teaches that “[E]nzymatic hydrolysis is widely applied to improve and upgrade the functional and nutritional properties of food Proteins” (see Introduction). Thus, the skilled artisan would have at once envisaged a composition comprising the protein hydrolysate configured to be disposed in human food.
st para).

Response to Arguments
Applicant’s arguments filed on 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed peptide composition is not necessarily present in Baehaki because not only does Baehaki not disclose an aminogram, but Baehaki also does not disclose any molecular weights, anionic/cationic peptides, hydrophilic/hydrophobic peptides, and/or amino acid contents. Baehaki certainly does not disclose or suggest any molar amounts of glycine, hydroxyproline, or proline or molecular weights, as recited in claim 18.
Applicant also argues that Baehaki uses a different method than that described in the specification.
Applicant further argues that the Examiner has failed to provide any basis in fact or technical reasoning other than a single general statement that the claimed method is the same as that disclosed in Baehaki.
Applicant’s arguments are not persuasive because as discussed in the rejection above, Baehaki teaches the same enzymatic hydrolysis used in the instantly claimed invention.
Furthermore, The MPEP 2112 states that "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Since the Office does not have the facilities for examining and comparing Applicant’s peptide composition with the peptide composition of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the peptide composition of the prior art does not possess the same material structural and functional characteristics of the claimed peptide composition). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 18-22, 24-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Baehaki (Journal of Chemical and Pharmaceutical Research, 2015, 7(11):131-135) as applied to claims 18-22, 25-30 and 32-35 above, and further in view of Hoffmann et al. (US 2009/0269455).
The teachings of Baehaki with respect to claims 18-22, 25-30 and 32-35 have been discussed above.
Baehaki does not teach the composition is solid.
Hoffmann et al. teach a food product having a foamed structure comprising collagen hydrolysate (claim 1), wherein the foamed solution is cooled before drying and before or after moulding to a temperature of about 25° C. or less (claim 28), wherein the foamed solution is shock-frosted before drying (claim 30), wherein the foamed solution is dried at a temperature below about 60° C. (claim 32).
Hoffmann et al. also teach that the foam was solid (para [0060]).
Hoffmann et al. further teach that products which are characterized during consumption by a crispy, brittle texture enjoy an especially great popularity as snacks (para [0002]), and also teach that the object of the present invention consists in proposing a food product, in particular a snack product and a method for its production, which is nutritionally advantageous and simultaneously has a crispy, brittle texture (para [0004]).
It would have been obvious to one of ordinary skill in the art to make the composition of Baehaki in solid state because Hoffmann et al., which just like Baehaki teach compositions comprising collagen hydrolysate, teach that compositions comprising collagen hydrolysate can be in solid state having a crispy, brittle texture.
.

Response to Arguments
Applicant’s arguments filed on 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Hoffmann does not remedy the deficiencies of Baehaki.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Baehaki have been discussed above.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 18-22, 24-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Baehaki (Journal of Chemical and Pharmaceutical Research, 2015, 7(11):131-135) as applied to claims 18-22, 25-30 and 32-35 above, and further in view of Bakar et al. (WO 2010/074552)
The teachings of Baehaki with respect to claims 18-22, 25-30 and 32-35 have been discussed above.
Baehaki does not teach the composition is solid.
Bakar et al. teach a food product comprising collagen hydrolysate from fish skin (claims 1-3 and 14).
Bakar et al. further teach the products include chocolates (i.e. a solid).

One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, because Bakar et al. teach making a food product, in the solid state, from compositions comprising collagen hydrolysate from fish skin.

Response to Arguments
Applicant’s arguments filed on 1/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Bakar does not remedy the deficiencies of Baehaki.
Applicant’s arguments are not persuasive.
The alleged deficiencies of Baehaki have been discussed above.
For the reasons stated above the rejection is maintained.
	
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658